UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 23, 2013 Cosi, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-50052 06-1393745 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1751 Lake Cook Road, Suite 600; Deerfield, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(847) 597-8800 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 23, 2013, Creed Ford, III, notified the Board of Directors (the “Board”) of Cosi, Inc. (the “Company”) that he will retire from the Board when his current term expires at the 2013 Annual Meeting of Stockholders on May 8, 2013.Mr. Ford has been a director of the Company since March 1997 and chose to resign due to the demands of other professional commitments.Mr. Ford is not resigning because of a disagreement on any matter relating to the Company’s operations, policies or practices. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COSI, INC. Date:January 29, 2013 By: /s/William Koziel Name: William Koziel Title:Chief Financial Officer
